Title: Continental Congress Report on the Memorials of Pelatiah Webster and William Judd, 6 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 6, 1783

The Committee to whom was committed the report of the Grand Committee on the memorial of Pelatiah Webster & William Judd in behalf of the deranged officers of the lines of Massachusettes & Connecticut submit the following resolution:
That the accounts of the officers who have retired on half pay at different periods of the war [or their representatives] be settled on the same principles with the accounts of the army as contained in the resolution of the [25] of Jany last.
The Committee advise that the parts of their memorial relating to an advance of money be referred to the Superintendant of Finance to take order.
